Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/9/2021 was filed after the mailing date of the payment of fees on 2/24/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The IDS suggests a rejection of claim 1, perhaps the original version over R1 (EP2562914 A1) and R2 (CN 102906969 A).  Claim 1 was amended 12/14/2020 especially rotor laminated core is positioned radially outward of and surrounds the shaft, and the coolant duct extends continuously through the rotor.  In R1 the coolant is introduced into the shaft and passes continuously through the rotor, by R1 lacks a sleeve to keep the coolant from escaping the rotor circumference.  R2 embodied in figures 1 and 2 provides another route through the shaft and the rotor and the from the abstract and figures 1 and 2, no sleeve is evident and since coolant oil is cited to drip onto the coil ends the stator there would be coolant oil outside the rotor anyway and a sleeve would seem non-obvious.  R2 provides screw on end pieces to the rotor core for forming paths 37 and 39, but not a radial sleeve The Chinese Office Action does not cite a reference specifier. Claim 1, as presently presented, would not be reasonably rejected over the combination of references and the rationale provided in the cited foreign patent office, office action. 
Response to Amendment
The examiner acknowledges amendments dated 12/14/2020. With the amendments, claims 1-13 and 18-21  remain pending.  Claim 1 is amended. Claims 14-17 are cancelled. 
Response to Arguments
Applicant’s arguments, see Remarks, filed 12/14/2020, with respect to claims, as amended, have been fully considered and are persuasive.  The rejections presented to the previous version of the claims are overcome and the case in now in condition for allowance.
Allowable Subject Matter
Claims 1-13 and 18-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 is allowable for a rotor for an electric motor, the rotor comprising: 
a shaft, 
a rotor laminated core connected to the shaft, 
a coolant duct formed in the rotor through which coolant flows, the coolant duct having a first portion which runs at least partially within the rotor laminated core, and 
a sleeve on an outer circumferential surface of the rotor laminated core that is configured to limit coolant from escaping at the outer circumferential surface, wherein the rotor laminated core is positioned radially outward of and surrounds the shaft, and that the coolant duct extends continuously through the rotor laminated core at a location that is also radially outward of the shaft.
The applicant has argued that the reference applied in the earlier office action dated to Hansen (U. S. Patent 4,512,281) regarded a rotor where there were cooling ducts through, but the rotor comprises winding and not a laminated form of core.  Chamberlain et al. (U. S. Patent 2011/027304), teaches a core where the rotor comprises laminations 38 and coolant ducts extending through the laminations, but does not have a sleeve member and the core is positioned away from the shaft.  Ohashi (U. S. Patent 8,928,195) teaches a rotor with a laminated core 14 and ducts 35a  35b there through, but lacks a sleeve. For Hanson, the sleeve 
The related prior art is non-obvious over claim 1, as the disclosures do not indicate an obvious basis for a combination, rendering claim 1 non-obvious with respect to the closest related prior art. 
Claims 2-13 and 18-21 are allowable for dependence on the allowable independent claim 1 and for the citation of further distinguishing subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT W HORN whose telephone number is (571)272-8591.  The examiner can normally be reached on 7:30-3:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT W HORN/Primary Examiner, Art Unit 2837                                                                                                                                                                                                        March 11, 2021